 Case 1:19-cv-00162-RJJ-RSK ECF No. 35 filed 09/30/19 PageID.233 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JEFFREY LAPINSKE, et al.,

      Plaintiffs,                         NO. 1:19-CV-162

v                                         HON. ROBERT J. JONKER

CITY OF GRAND HAVEN

      Defendants


Geoffrey Fields (P41788)                     BRIEF IN SUPPORT OF THE
Dickinson Wright PLLC                      ATTORNEY GENERAL’S MOTION
200 Ottawa Ave NW Ste 900                         TO INTERVENE
Grand Rapids, MI 49503-2427
(616) 458-1300


John L. Thurber (P44989)
Assistant Attorney General
Michigan Department of Attorney General
Corporate Oversight Division
P.O. Box 30736
Lansing, MI 48909
(517) 335-7632
                                                                     /

    BRIEF IN SUPPORT OF THE MICHIGAN ATTORNEY GENERAL’S
                    MOTION TO INTERVENE

                                           Dana Nessel
                                           Attorney General

                                           John L. Thurber
                                           Assistant Attorney General
                                           Attorneys for [Parties represented]
                                           Corporate Oversight Division
                                           P.O. Box 30736
                                           Lansing, MI 48909
                                           (517) 335-7632
                                           thurberj@michigan.gov
Dated: September 30, 2019                  P44989
 Case 1:19-cv-00162-RJJ-RSK ECF No. 35 filed 09/30/19 PageID.234 Page 2 of 6



               CONCISE STATEMENT OF ISSUES PRESENTED

      1.      Should this Court should allow the Attorney General to intervene
              pursuant to Fed. R. Civ. P. 24(a) because she has an interest in this
              action and any action of this Court may impair her ability to protect
              the citizens of the State of Michigan?

      2.      Alternatively, should this Court allow the Attorney General to
              intervene pursuant to Fed. R. Civ. P. 24(b) because this case involves a
              statute administered by the Attorney General?

             CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:    Gateway Fireworks, LLC v. Whiteford Township, 2008 U.S. Dist.
              LEXIS 35207 (E.D. Mich, April 30, 2008)

              Johnson v. City of Memphis, 73 Fed. App'x 123 (6th Cir. 2003)

              United States v. Tennessee, 260 F.3d 587 (6th Cir. 2001)

              Fed. R. Civ. P. 24

              MCL 14.251

              MCL 14.252(b)

              MCL 14.254(a)

              MCL 14.254(b)




                                           i
 Case 1:19-cv-00162-RJJ-RSK ECF No. 35 filed 09/30/19 PageID.235 Page 3 of 6



                             STATEMENT OF FACTS

       The Plaintiffs in this action are Jeffrey Lapinske, Jerold Lapinske,

Cassandra Lapinske, and Alysa Martorano. The Defendant is the City of Grand

Haven.

       Dana Nessel is the Attorney General for the State of Michigan. Per MCL

14.254(a), “The attorney general shall have jurisdiction and control and shall

represent the people of the state and the uncertain or indefinite beneficiaries in all

charitable trusts in this state, and may enforce such trusts by proper proceedings in

the courts of this state.”

       In 1913 Martha Duncan conveyed land to three trustees to be used by the

people of Grand Haven (D/E #1, PageID.2-3). Martha Duncan created a charitable

trust. Michigan law provides “’Charitable trust’ means the relationship where a

trustee holds property for a charitable purpose.” MCL 14.252(b).

       According to the complaint, in 2013 the three trustees resigned, and the

Defendant altered its Duncan Park ordinance so that the mayor would appoint the

trustees (D/E #1, PageID.4). The Plaintiff alleges that in 2015 the Defendant

petitioned the Ottawa County Probate Court to be named as the sole trustee of the

Duncan Park Trust (D/E #1, PageID.4).

       The Plaintiffs filed their complaint on March 1, 2019 (D/E #1, PageID.1-8).

The Plaintiffs alleged that the Defendant violated their rights under the Fifth

Amendment and Section 2, Article X of the Michigan Constitution by taking their

property without just compensation.




                                           1
 Case 1:19-cv-00162-RJJ-RSK ECF No. 35 filed 09/30/19 PageID.236 Page 4 of 6



      This Court entered an Order on August 1, 2019, indicating that the Attorney

General had until September 30, 2019, to seek leave to intervene (D/E #24,

PageID.217).


                                     ARGUMENT

I.    This Court should allow the Attorney General to intervene pursuant
      to Fed. R. Civ. P. 24(a) because she has an interest in this action and
      any action of this Court may impair her ability to protect the citizens
      of the State of Michigan.

      Fed. R. Civ. P. 24(a)(2) provides that this Court must permit anyone to

intervene when that person or entity “[C]laims an interest relating to the property

or transaction that is the subject of the action, and is so situated that disposing of

the action may as a practical matter impair or impede the movant’s ability to

protect its interest, unless existing parties adequately represent that interest.” In

order to be granted intervention of right pursuant to Fed. R. Civ. P. 24(a), the

movant must show: (1) the motion is timely; (2) the movant has a substantial legal

interest in the case; (3) the impairment of the movant's ability to protect that

interest in the absence of intervention; and (4) inadequate representation of that

interest by parties that are already before the court. United States v. Tennessee, 260

F.3d 587, 591-92 (6th Cir. 2001). The movant has the burden of showing all four

elements, and the failure to establish any of the four elements prevents the movant

from intervening by right. Johnson v. City of Memphis, 73 Fed. App'x 123, 131 (6th

Cir. 2003). Gateway Fireworks, LLC v. Whiteford Tonwship, 2008 U.S. Dist. LEXIS

35207 (E.D. Mich, April 30, 2008).



                                           2
 Case 1:19-cv-00162-RJJ-RSK ECF No. 35 filed 09/30/19 PageID.237 Page 5 of 6



      The Attorney General satisfied all four of those elements. First, the motion is

timely. The parties have not even begun discovery. Second, the Attorney General

has a substantial legal interest in this case. Michigan law provides that the

Attorney General represents the people of Michigan in all courts with respect to

charitable trusts. MCL 14.251, MCL 14.254(a), and MCL 14.254(b). The Attorney

General is the sole elected official charged with protecting the interests of the

people regarding charitable trusts. Third, if this Court does not allow the Attorney

General to intervene, the Attorney General will most likely have no redress because

claim preclusion and issue preclusion would very likely prevent her from acting.

Fourth, the parties, while represented by excellent attorneys, cannot adequately

represent the interests of the people of Michigan. The Attorney General’s

responsibility is to all the citizens in Michigan. The Defendant’s interest is (as it

should be) only to serve the people of Grand Haven. Of course, the Plaintiffs cannot

represent the interests of the citizens of Michigan. Accordingly, the Attorney

General should be permitted to intervene by right under Fed. R. Civ. P. 24(a)(2).


II.   Alternatively, Court should allow the Attorney General to intervene
      pursuant to Fed. R. Civ. P. 24(b) because this case involves a statute
      administered by the Attorney General.

      If this Court rejects the Attorney General’s position under Fed. R. Civ. P.

24(a)(2), it should permit her to intervene under both Fed. R. Civ. P. 24(b)(1)(B) and

Fed. R. Civ. 24(b)(2)(A). The Attorney General meets the criteria for Fed. R. Civ. P.

24(b)(1)(B) because she has a claim that she shares with the Defendant to preserve

Duncan Park as a charitable trust. Furthermore, the Attorney General meets the



                                           3
 Case 1:19-cv-00162-RJJ-RSK ECF No. 35 filed 09/30/19 PageID.238 Page 6 of 6



criteria under Fed. R. Civ. P. 24(b)(2)(A) because she has statutory authority to

protect charitable trusts. As noted above, the Attorney General acted in a timely

manner and thus satisfies Fed. R. Civ. P. 24(b)(3). The parties have not even begun

discovery. Finally, the Court gave the Attorney a General a deadline of September

30, 2019, to file the instant motion. The Attorney General met the deadline

established by the Court.


                  CONCLUSION AND RELIEF REQUESTED

      The Attorney General requests this Court to grant her motion to intervene by

right pursuant to Fed. R. Civ. P. 24(a). Alternatively, this Court should allow the

Attorney General to intervene pursuant to Fed. R. Civ. P. 24(b).

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              /s/ John L. Thurber
                                              Assistant Attorney General
                                              Attorneys for the State of Michigan
                                              Corporate Oversight Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-7632
                                              thurberj@michgan.gov
                                              P44989
Dated: September 30, 2019




                                          4
